Title: From John Adams to Nc., Citizens of Franklin County, 23 June 1798
From: Adams, John
To: Franklin County, Nc., Citizens of


To the Inhabitants of Franklin County in the State of North Carolina.Gentlemen
Philadelphia June 23 1798



I thank You for this Address presented to me by your Representative in Congress Mr Macon.
It is was indeed high time for the Friends of Government and good order, to exert themselves and declare their opinions: in a little or in a short time there might have remained neither Government nor Order.
Our conciliatory Conduct has produced no other Effect, than a repetition of marked insult, a denyal in Effect by refusing an Audience to our Ambassadors, of our being a nation, a Systematicall Warfare upon Us by Sea, and too much Scorn even to declare War, against Us, in form. Our former Connection, which raised the French from a State of depression and even almost of Contempt in Europe, is an Aggravation, instead of an Apology.
Since the Commencement of the French Republick, if We except hypocritical Professions of extravagant Love of our People I have seen nothing in the Conduct of that Government in Europe or that of their Ministers here, but unwarrantable depredations, unjust exactions, imperious demands and contumelious Language. If this Country was not ready with their the Lives and fortunes of its Inhabitants to defend its Constitution and Laws against Such lawless Attacks, it would deserve the Ruin which would follow

John Adams